DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants' submission filed on June 11, 2021 has been entered.
 Response to Arguments
Applicants’ arguments, filed with the RCE, with respect to the rejections of claims 1 and 10 have been fully considered and are persuasive (however, not for the reason argued for by the Applicants).  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chen (US 8,749,213).
The Applicants only argue that Chen (2011/0254468) doesn’t sample the currents “independently” (Remarks, page 7).  What Chen shows in figure 6 is separate current sources that act as feedback control inputs.  These current sources are electrically distinct (they are separate) and each feeds into a separate sawtooth generator (within 601, 602, 603).  Because the current sources are physically and electrically separate, they are independent.  

Furthermore, Kobayashi was cited against claims 6-7 for its disclosure of the voltage and current feedback loops.  Kobayashi clearly discloses “using” the output voltage and current.  The Applicants’ remarks do not address or rebut the obviousness analysis of Kobayashi. 
The previous §103 rejections are withdrawn because Chen ‘468 discloses current sources (see fig 6).  It is unclear if these sources sample or use the output current.  While Ma discloses actual output current sampling, the art rejection is withdrawn in view of the following combination that more clearly presents the structure of independent current sampling.  The Applicants should consider Ma and Kobayashi as materially relevant to the claims.  Even though they are not cited against the pending claims, they may be cited again in the future. 
Chen ‘213 discloses a single converter circuit with output voltage regulation (fig 1a).  The output voltage is regulated “by using” the output voltage (sensed at R1, R2) and output current (sampled at 102).  The sampled current is then converted (via 104 and 112) and compared to a voltage (Vcomp) derived from the output voltage (via 152).  
Chen ‘468 is relied upon as a secondary reference for its teaching of using a plurality of voltage regulating output circuits within a power stage circuit with a single inductor.  In the combination, the Chen ‘213 converter and feedback loop is duplicated for each of the N output circuits in Chen ‘468.  This makes the Chen ‘213 current sampling (at 102) in each output circuit “independent” (because they are physically and electrically separate and distinct elements).  Chen ‘468 also teaches how to use the flip flop (disclosed as part of the Chen ‘213 feedback loop; see item 106) to control sequential switching among the N output circuits. 
Claim Objections
Claim 6 is objected to because “configured to sampling” (line 3) should be “configured to sample”) 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 5 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

The specification is not enabling for using both current sampling (figure 1) and a current source (figure 2).  The specification indicates that these embodiments are mutually exclusive variants.  The Undue Experimentation Factors (MPEP §2164.01(a)) are:
F) The specification does not describe how current sampling can be used with a current source.  There is no indication that they are intended to be used together.
G) There are no working examples of how these two embodiments could be used together.
H) There would be substantial experimentation to make or use the invention based on the content of the disclosure.  There is no guidance for the skilled artisan to use current sampling and a current source within the same part of a voltage regulation feedback loop.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (“Chen I”; US 8,749,213) in view of Chen (“Chen II”; US 2011/0254468).
With respect to claim 1, Chen I discloses a voltage regulation circuit (fig 1a; col. 4-5) comprising:
a) a power stage circuit (M1, M2) with a single inductor (L1); and
b) an output circuit comprising an output control switch (M1) configured to control a duration of an on time of said output circuit, and an output switch control circuit (rest of fig 1a) configured to control said output control switch, wherein an off operation of the output control switch is controlled by using an output voltage (via R1/R2) and an output current (via 102) of said output circuit, in order to maintain an output voltage of said output circuit to be constant (to approach the regulation reference voltage Vref; see col. 4),
wherein said output current is converted into a reference current signal (via 104 and/or 112) that is compared (at 116) against a feedback compensation signal (Vcomp) that is derived from said output voltage (within 152), in order to control said off operation (col. 4, lines 18-43).
Chen I discloses a single PWM voltage regulator that includes the structure of the claimed output circuit.  Chen I does not expressly disclose a power stage circuit with a single inductor and N output circuits.
Chen II discloses a voltage regulation circuit (fig 4-6; par 18-34), comprising: 
a) a power stage circuit (400) with a single inductor (L) and N output circuits (figure 4 shows three output circuits, each includes the components 
b) each said output circuit comprising an output control switch (QPn) configured to control a duration of an on time of said output circuit, and an output switch control circuit (within 600, items 60n as shown in fig 6) configured to control said output control switch, wherein an off operation of the first to the (N-1)th output control switch is controlled by using an output voltage (VFBn fed into CMP5-7) and a current source (In are current sources; Chen II does not clearly explain if these current sources are related to the output current; regardless, Chen I discloses the sampling of output current), in order to maintain an output voltage of said output circuit to be constant (abstract, output voltages are “stabilized”); and 
c) wherein said output control switches are controlled to be on in sequence in each switching period (shown in fig 5a-b), whereby an off control signal of the previous output control switch is configured to trigger an on signal of the next output control switch (stage 2 is triggered by the inversion of PG1, and stage 3 is triggered by the inversion of PG2; see also par 26).  
Chen I discloses the claimed voltage and current feedback loops within each output circuit.  When combined with Chen II, the Chen I output circuit is duplicated N times to connect to a single input inductor and a plurality of parallel outputs.
Further, in the combination the Chen I current sampling (102) is also duplicated for each N, thereby satisfying the limitation of “sampling independently”.  As discussed above, it is unclear if Chen II uses output current to set (control or power) the current 
Further, Chen II discloses that a stage is triggered on when the previous stage turns off (the inverse of PG1 is only high when PG1 is low and the first stage is off; thus allowing stage 2 to turn on).  Chen II discloses that this is accomplished by daisy-chaining the flip-flops.  Chen I also discloses its output circuit includes a flip-flop, thereby establishing another reason to support the combination. 
Chen I and II are analogous because they are from the same field of endeavor, namely voltage regulation circuits.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to duplicate Chen I into a single-input-multiple-output regulator (SIMO), as taught by Chen II.  The motivation for doing so would have been the application of a known technique (SIMO) to a known device (Chen I output circuit) to obtain predictable results (voltage regulation across a plurality of outputs).  MPEP §2143(D).
With respect to claim 2, Chen I discloses an on operation of the output control switch is controlled by a clock signal (114).  Chen II also discloses an on operation of the first output control switch is controlled by a clock signal (the inverse of NG; fig 4 shows that NG is created by a Sawtooth wave (at the input of CMP1; thus NG is “a clock signal”), and an operation of the second to the Nth output circuit is controlled in accordance with the off control signal of the previous output control switch (inverse of PG1 and PG2).  In the combination, the Chen I clock (114) drives the first output circuit and the inverse of NG of an output circuit drives the following output circuit. 

Chen I discloses that an output control switch is controlled by both a clock signal and the comparison of current/voltage reference values.  Chen II discloses the plurality of output circuits.  There are two alternative interpretations:
1)	All of the combination’s output circuits use a clock and the current/voltage comparison, as taught by Chen I.  The language of the claim does not explicitly prohibit other control features in the output circuits. 
2)	Chen II discloses that only the Nth output circuit is controlled by a clock (inverse of NG to FF2).  As previously noted (and not addressed or rebutted), the numbering of the output stages is reversed.  This makes the top output stage in the Chen II regulator the Nth stage (and the bottom would be the first).  Thus, within the combination the Nth output stage is controlled by a clock and the remaining are controlled by a feedback loop (which Chen I discloses uses a current/voltage comparison). 
With respect to claim 4, Chen I discloses an off signal generation circuit, comprising: 
a) an output voltage feedback compensation circuit (152) configured to generate the feedback compensation signal (Vcomp) by compensating an error 
c) a comparison circuit (116) configured to compare said reference current signal against said feedback compensation signal to generate said off control signal.  
Chen II discloses the feedback comprises b) an output current integration circuit (C4-C6 within 601-603) configured to generate said reference current signal by integrating a sampling signal that represents said output current.
Chen I discloses the current feedback creates a sawtooth waveform.  Chen II discloses that a feedback with a sawtooth waveform can include a capacitor (C4-C6).  The Chen II capacitor is configured to integrate the current.  Chen I discloses that the feedback current is a sampling signal that represents said output current (while Chen II uses a current source; not a sampled current).  Further, the configured to language of (b) is directed to the structure of the capacitor (its ability to integrate current).  This structure is not affecting by changing the origin of the current.  For example, Chen II’s capacitor will have the same structure (configured to integrate) regardless of whether it is receiving current from Chen II’s current source or Chen I’s sampling circuit.  Thus, the two Chen references combine to disclose the three limitations of claim 4.
The Applicants should consider the repeated use of “configured to”.  For example, it would appear that the claim would be more accurate if it recited “a comparison circuit comprising a first input coupled to the output of the output voltage feedback compensation circuit to receive the output voltage sampling signal and a second input coupled to the output of the current integration circuit to receive the 
With respect to claim 5, Chen II discloses said output current integration circuit comprises: 
a) a discharging switch (QN4-6) controlled to be off in the on time interval of said output control switch, and to be on in the off time interval of said output control switch; 
b) a capacitor (C4-6); and 
c) a current source (I1-3) that represents said output current (par 26), wherein said discharging switch, said capacitor and said current source are coupled in parallel with each other (they are all coupled between their common node and ground), wherein said capacitor is charged by said current source in the on time interval of said output control switch, and said capacitor is discharged during at least a portion of the off time interval of said output control switch (par 28-30).  
With respect to claim 6, Chen I discloses the output voltage feedback compensation circuit comprises:
a) a sampling circuit (R1, R2) configured to sampling said output voltage to generate a voltage sampling signal; 
b) an error amplifier (110) configured to calculate and amplify an error between said voltage sampling signal and a reference voltage signal (Vref); and

With respect to claim 7, Chen I (which is modified by Chen II to be duplicated for an N plurality of output circuits) discloses:
a) feedback compensation signals (Vcomp) of said output circuits representing an error between the output voltage and an expected output voltage are weighted averaged (Vcomp is weighted by an average of one) to generate a reference signal; 
b) said reference signal is compared (at 116) against a current sampling signal (via 102, 104, 112) representing an inductor current to generate a reset signal by a flip-flop (106); and
c) said power stage circuit comprises first (M1) and second (M2) switching transistor coupled to said single inductor (L1), and on and off operations of said first switching transistor is controlled by said reset signal (from 106; which is duplicated by Chen II to be the plurality of flip-flops FF2-FF4 within 600 as shown in figure 6) and said clock signal (Chen I clock is from oscillator 114).  
When combined, the power stage is taught by Chen I (M1, M2 and L1).  Chen II is only relied upon for its teaching of a plurality of N output circuits and using the flip-flops of those output circuits to sequentially turn them on.
Claim 7 is an apparatus claim.  There are no explicitly recited structural elements that would weigh an average of error amplifier outputs.  The language of the claim does not prevent the weighted average from being “one”, which would make the reference 
It is noted that the claim still does not recite where the transistors are or how they are controlled.  That they are both coupled to the same inductor and controlled with reset outputs does not actually define their location (in series, shunted to ground) or the timing of when they are controlled to produce a usable intermediate voltage.  Simply connecting an extra transistor to the Chen II inductor (when one is already present) would have been an obvious modification.  In an alternative analysis, it would have been obvious to duplicate the Chen II first switching transistor (QN0).  The skilled artisan would have been able to add more transistors whose switching functionality does not affect the power stage.  The duplication of part is an obvious modification.  MPEP §2144.04(VI)(B).
With respect to claim 10, Chen I and Chen II combine to disclose the apparatus necessary to complete the recited method steps, as discussed above in the art rejections of claims 1-2 and 7.  Chen I further discloses (a) controlling a duty cycle of switching transistors (M1, M2) of the power stage to control energy transferred to the N output circuits.  Alternatively, it would have been obvious to duplicate the Chen II switching transistor to have a plurality.  Id.  The references are analogous, as discussed above. 
With respect to claims 11-13 and 16, Chen I and Chen II combine to disclose the apparatus necessary to complete the recited method steps, as discussed above in the art rejections of claims 4, 1, 4, and 6 respectively. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADI AMRANY/           Primary Examiner, Art Unit 2836